DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rule 105: Requirement for Information
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
The Examiner requesting Applicant show where in the original disclosure support can be found for the limitations (claim 11)

    PNG
    media_image1.png
    338
    882
    media_image1.png
    Greyscale

In claim 11 can be found.  If it is not expressly disclosed, Please provide an explanation how it is implicitly or inherently disclosed. 
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.

*Note: These new claims appear to be derived from the variation disclosed in paragraphs 48-49 of the Specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,348,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same limitations.

11348292
17/826575, claim 1
1. A method of imaging reconstruction, comprising: providing a target object, a detector, and a mask disposed between the target object and the detector, wherein the mask includes multiple holes; 
1. A method of imaging reconstruction, comprising: providing a target object; acquiring measured images of the target object, wherein each of the measured images is acquired by filtering radiation from the target object by a mask having multiple holes and detecting filtered radiation by a detector;
acquiring a measured image of the target object by the detector; providing an estimated image of the target object; 
acquiring measured images of the target object, wherein each of the measured images is acquired by filtering radiation from the target object by a mask having multiple holes and detecting filtered radiation by a detector; providing an estimated image of the target object;
partitioning a mathematical representation of the mask into multiple regions such that each hole belongs to one and only one region and none of the regions has all of the holes;	
for each of the measured images, calculating an updating factor, thereby obtaining multiple updating factors, wherein the calculating of the updating factor includes: partitioning a mathematical representation of the mask used for acquiring the respective measured image into multiple first regions such that each hole of the mask belongs to one and only one first region and none of the first regions has all of the holes;
for each of the regions of the mathematical representation of the mask, deriving a separate forward projection from the estimated image of the target object and the respective region, thereby acquiring multiple forward projections,
for each of the first regions of the mathematical representation of the mask, deriving a separate forward projection from the estimated image of the target object and the respective first region, thereby acquiring multiple forward projections,
wherein the multiple forward projections have one-to-one correspondence with the multiple regions;
wherein the multiple forward projections have one-to-one correspondence with the multiple first regions;
comparing the measured image of the target object with the forward projections;
comparing the respective measured image of the target object with the forward projections;
updating the estimated image of the target object based on a result of the comparing.
updating the estimated image of the target object based on the updating factors.



	Claim 11  is a variation on claim 1, with only a single image and the following additional limitations: 
“second partitioning the mathematical representation of the mask into multiple second regions such that each hole belongs to one and only one second region and none of the second regions has all of the holes; for each of the second regions of the mathematical representation of the mask, deriving a backward projection based on a result of comparing the measured image of the target object with the forward projections, thereby obtaining multiple backward projections, the multiple backward projections having one-to-one correspondence with the multiple second regions; and updating the estimated image of the target object based on the multiple backward projections”
Claim 16  is a variation on claim 1, with only two images. 


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejection above.  
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant’ s invention as claimed, in particular the 
“for each of the measured images, calculating an updating factor, thereby obtaining multiple updating factors, wherein the calculating of the updating factor includes: partitioning a mathematical representation of the mask used for acquiring the respective measured image into multiple first regions such that each hole of the mask belongs to one and only one first region and none of the first regions has all of the holes;
for each of the first regions of the mathematical representation of the mask, deriving a separate forward projection from the estimated image of the target object and the respective first region, thereby acquiring multiple forward projections, wherein the multiple forward projections have one-to-one correspondence with the multiple first regions;
comparing the respective measured image of the target object with the forward projections;”
Claims 11 and 16 recite similar limitations as claim 1, in a different configuration are allowable for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662